                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA ,

        v.                                              CASE NO.: 4:19-cr-44

 EDDIE SELLERS,

               Defendant.


                                         ORDER

       The Court, having considered the Government’s Motion to Seal in the above-captioned

case, and for good cause shown, hereby ORDERS that the United States’ Sentencing

Memorandum is hereby sealed until further Order of the Court.

       SO ORDERED, this 12th day of June, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
